Exhibit 10.21
 
LICENSE AGREEMENT
 
THIS AGREEMENT ("Agreement"), effective as of July __, 1999 ("Effective Date"),
is entered into by and between NATIONAL JEWISH MEDICAL AND RESEARCH CENTER
("National Jewish"), a non-profit medical and research institution organized
under the laws of Colorado and having principal offices at 1400 Jackson Street,
Denver, Colorado 80206, and VistaGen, Inc., a corporation having an address at
325 MiddlePeld Road, Mountain View, California, 94043 ("VistaGen").
 
WHEREAS, VistaGen desires to obtain certain rights and license under
intellectual property held or otherwise controlled by National Jewish covering
the development and use of embryonic cell populations and cell lines invented by
Gordon Keller, Ph.D. (hereinafter, "Inventor") and his co-inventors; and
 
WHEREAS, National Jewish is willing to grant such certain rights and license.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, National Jewish and VistaGen agree as follows:
 
SECTION 1 -DEFINITIONS
 
1.1 "Above Market Value" shall mean a dollar amount determined by multiplying
the number of shares purchased in an equity investment times the difference
between the per share price of the equity investment and the per share price of
the immediately preceding equity investment. All references to "shares" in this
Agreement shall refer to shares of VistaGen's capital stock calculated on a
common stock equivalent basis.
 
1.2 "Biological Assays" shall include any genomics or functional approach,
analyses, or determinations of the effects on genetics, phenotypes, genetic
expression, and other endpomts of a biological composition using Licensed
Technology for identifying or characterizing Discovered Molecules as non-cell
based therapeutic or diagnostic products or as targets for identifying such
products. In no case shall Biological Assays mean using Licensed Technology to
develop genetic or proteomic databases or Screening Systems for marketing such
databases or Screening Systems to third parties.
 
1.3 "Screening Systems" shall mean analyses and determinations of the effects on
genetics, phenotypes, genetic expression, and other endpoints of chemical or
biological compositions using Licensed Technology for: (i) generating commercial
database information for marketing to third parties or (ii) prioritizing
chemical or biological compositions for commercial development.
 
1.4 "Discovered Molecule" shall mean any separately patentable invention, that
is gene, DNA, RNA, protein, or peptide and excluding Novel Derived Cell Lines,
the discovery of which relied principally upon the practice of Licensed
Technology.

 
 

--------------------------------------------------------------------------------

 
 
1 5    "licensed Technology" shall mean cell populations, cell lines,
immortalized cell lines, National Jewish Derived Cell Lines and methods for
obtaining, propagating, culuiting, producing, and modifying the same, the use or
practice of which in the absence of this Agreement would infringe one or more
valid claims of Patent Rights.
 
1.6 "National Jewish Derived Cell Lines" shall mean any cell lines derived or
held by National Jewish prior to the Effective Date by methods claimed under
Patent Rights and comprising characteristics covered by one or more claims in
the Patent Rights and which cell lines are identified as Cell Lines EBHX 1
through EBHX 15 (inclusive) or Cell Line D4T.
 
1.7 "Novel Derived Cell Lines" shall mean cell lines derived or immortalized
after the Effective Date by methods claimed under Patent Rights and comprising
characteristics covered by one or more claims in the Patent Rights
 
1.8 "Patent Rights" shall mean PA no 08/843,686 and all continuations, CIPs,
divisional, foreign counterparts, extensions, and any patents issued therefrom,
for which the costs of filing, prosecution, and maintenance has been paid by
VistaGen, or by VistaGen and other licensees.
 
1.9 "VistaGen Technology" shall mean inventions, know-how, information, and
other property owned or controlled by VistaGen which is not a National Jewish
Derived Cell Line or a Novel Derived Cell Line and which, together with Licensed
Technology provides a basis for interpretation of a Screening System.
 
1.10 "Territory" shall mean all the countries of the world.
 
1.11 "Sublicensee" shall mean any third party licensed by VistaGen to use
Licensed Technology.
 
1.12 "VistaGen Revenues" shall mean (i) all revenues or other income received by
VistaGen, and (ii) all gross proceeds received by VistaGen pursuant to the
issuance of VistaGen securities (other than common stock issued to employees and
consultants), including, without limitation, (a) sales of products or services;
(b) research agreement revenues; (c) sales of equity, as calculated below; (d)
any gross proceeds (at the time of the transaction) received from the sale of
all or part of VistaGen's business, including the fair market value of any
property, including securities, received upon such sale; (e) sale of debentures
or other convertible instruments, and any other proceeds, revenues, or other
income that would normally be disclosed by public companies under Federal
securities laws. VistaGen Revenues derived from sales of equity shall include
one hundred percent (100%) of all equity issued by VistaGen subsequent to the
Effective Date up to 38,000,000; shall include gross proceeds received by
VistaGen pursuant to that equity that is Above Market Value on equity raised in
excess of $8,000,000; and shall not apply to and shall terminate upon the
conclusion of the first equity issuance pursuant to an effective registration
statement filed with the Securities and Exchange Commission. Any property other
than cash or marketable securities included in VistaGen Revenues shall be valued
at the fair market value of such property.

 
 

--------------------------------------------------------------------------------

 

 
1.13   "Net Sales'* shall mean gross revenues for any product, comprising in
whole or in part a Discovered Molecule, sold by VistaGen or by any Sublicensee,
less the sum of the following:
 
(a)   discounts allowed in amounts customary in the trade;
 
(b)  sales, tariff duties and/or use taxes directly imposed and with reference
to particular sales;
 
(c) outbound transportation prepaid or allowed, and
 
(d) amounts allowed or credited on returns.
 
No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by VistaGen or any
Sublicensee, and on its payroll, or for cost of collections. Products shall be
considered "sold" when billed out or invoiced.
 
If any such product is sold as a component of a combination of active
ingredients, the Net Sales price shall be calculated by multiplying the Net
Sales price of the combination product by the fraction A over A + B, in which
"A" is the invoiced price of the product portion of the combination and "B" is
the invoiced price of the other active ingredients of the combination when sold
separately during the same accounting period. In the event that either the
product portion of the combination or any of the other active ingredients of the
combination were not sold separately during the same accounting period, the Net
Sales price shall be calculated by multiplying the net sales price of the
combination product by the fraction C over C + D, in which *C* is the standard
fairy-absorbed cost of the product portion of the combination, and "D" is the
standard fully-absorbed cost of the other active ingredients of the combination,
with such costs being determined in accordance with generally accepted
accounting practices.
 
SECTION 2 - GRANT OF RIGHTS
 
    2.1     Subject to the terms and conditions of this Agreement, National
Jewish hereby grants to VistaGen an exclusive worldwide right and license under
Patent Rights, with the right to sublicense, (i) to make, have made, use, sell,
offer to sell, and import Screening Systems using Licensed Technology, and <ii)
to National Jewish rights to Novel Derived Cell Lines derived solely by parties
other than National Jewish employees worldwide for use in Screening Systems. At
least thirty days prior to entering into any sublicense for the rights granted
under this Section 2.1, VistaGen agrees to inform National Jewish of the terms
of such sublicense.   National Jewish shall have the right to comment upon the
terms of such sublicenses within ten days of receiving such terms from VistaGen
and VistaGen agrees to respond in good faith to such comments within 10 days of
receiving them,
 
2.2 Subject to the terms and conditions of this Agreement, National Jewish
hereby grants to VistaGen a non-exclusive worldwide right and license under
Patent Rights, with the right to grant sublicenses, to make and use Licensed
Technology for Biological Assays.

 
 

--------------------------------------------------------------------------------

 
 
2.3 National Jewish hereby grants VistaGen a time-limited, exclusive option to
negotiate a license or licenses, under commercially reasonable terms, to
National Jewish* s interests in additional applications of Licensed Technology
for products and methods other than Screening Systems, Biological Assays, and
Novel Derived Cell Lines. Such products and applications shall include, but are
not limited to, cell-based therapeutics and gene therapy and gene delivery
systems. Such option grant shall remain in effect for 18 months following the
effective date of this Agreement and shall be renewable for two additional
periods of 18 months each subject to (i) a renewal payment to National Jewish of
$15,000 by VistaGen within 30 days of each renewal, and (ii) submission of
satisfactory evidence of reasonable commercial due diligence with respect to the
commercial potential of such additional applications by VistaGen over the course
of the preceding 18-month time period.
 
2.4 National Jewish hereby grants VistaGen a time-limited, exclusive option to
negotiate a license, under commercially reasonable terms and consistent with the
exclusivity and uses granted in this Agreement, to National Jewish's interests
in Novel Derived Cell Lines derived by employees of National Jewish or derived
jointly by employees of National Jewish and VistaGen. Such option must be
exercised, and a license negotiated, within nine months from the date any such
Novel Derived Cell Line is disclosed to VistaGen, after which time National
Jewish shall be free to license such Novel Derived Cell Line to any third party
for any use other than for use in Screening Systems.
 
2.5 Notwithstanding any other provision of this Agreement, National Jewish
hereby reserves the perpetual, royalty-free right for its employees and for
Inventor to conduct research and other academic, non-commercial activities using
Licensed Technology and Novel Derived Cell Lines licensed to VistaGen hereunder.
It is the intent of the parties that National Jewish and Inventor shall be
entitled to use Licensed Technology and Novel Derived Cell Lines to the fullest
extent, including the right of National Jewish, and any other academic or
non-profit employer of Inventor, to contract with third parties to obtain
funding for farther research and development, provided that such parties are not
granted any rights or licenses or options to the Licensed Technology which are
inconsistent with the rights and licenses granted to VistaGen under this
Agreement. Further, nothing in this Agreement shall restrict National Jewish,
Inventor, or any other academic or non-profit employer of Inventor from
distributing National Jewish Derived Cell Lines or Novel Derived Cell Lines to
other researchers at academic or non­profit institutions for non-commercial
research purposes; provided that National Jewish shall notify VistaGen within 10
days of such distribution for any such distributions from National Jewish, and
such parties receiving such distributions from National Jewish are restricted
from further distribution of the technology.
 
SECTION 3 - DILIGENCE AND MILESTONES
 
3.1 VistaGen shall use its reasonable best efforts to develop Screening Systems
using Licensed Technology and to market high throughput toxicity and efficacy
screening services to the biotechnology and pharmaceutical industries,
 
3.2 In addition to the general diligence obligations m Section 3.1, VistaGen
shall achieve the following milestones:


(a)  
No later that the first anniversary of the Effective Date, VistaGen shall (i)
establish a VistaGen corporate office and laboratory; (ii) complete technology
transfer; and (iii) initiate drug profiling for the database.


 
 

--------------------------------------------------------------------------------

 
(b)  
No later than the second anniversary of the Effective Date, VistaGen shall: (i)
execute at least one third party corporate agreement; (ii) develop the
microliter version of the technology for high throughput screening, (iii) bring
on line the cDNA profile technology, (iv) grow the company up to at least 25
people, and (v) have populated the database with a reasonable number of drug
profiles.

(c)  
No later than the third anniversary of the Effective Date, VistaGen shall: (i)
execute at least two additional third party corporate agreements; and (ii) grow
VistaGen consistent with the then current business plan.

 
3.3 National Jewish shall make reasonable efforts to inform VistaGen on a timely
basis of the development of Novel Derived Celt Lines produced by National Jewish
and disclosed to the Technology Transfer Program.
 
3.4 VistaGen shall make reasonable efforts to inform National Jewish on a timely
basis of the development of Novel Derived Cell Lines produced by VistaGen or any
Sublicensees.
 
3.5 National Jewish shall inform VistaGen on a timely and reasonable basis of
the licensing of any retained Patent Rights to third parties. Such disclosure
shall be made in a manner that does not disclose confidential information.
 
SECTION 4 - PAYMENTS AND RECORDS
 
4.1     In partial consideration for the rights and license granted to VistaGen
in this Agreement, VistaGen agrees to pay National Jewish the following:
 
   (a)     A non-refundable, non-creditable License Fee of ten thousand dollars
($10,000), due within ten (10) days of the Effective Date;
 
(b)  
A non-renindable, non-creditable License Fee of sixty-five thousand dollars
($65,000), due within thirty (30) days after VistaGen receives at least one
million dollars ($1,000,000) of VistaGen Revenues or within 18 months after the
effective date of this Agreement, whichever occurs earlier;

(c)  
Full reimbursement for all reasonable and customary documented third party
costs, not to exceed $65,000, incurred by National Jewish prior to the Effective
Date of drafting, filing, prosecution, and maintenance of patent applications
and issued patents under Patent Rights, due and payable upon the earliest of (i)
thirty (30) days after VistaGen receives at least one million dollars
($1,000,000) of VistaGen Revenues, or (ii) upon the second anniversary of the
Effective Date;

(d)  
Full reimbursement for all reasonable and customary documented third party
patent filing, prosecution, and maintenance costs incurred by National Jewish
after the Effective Date for patent applications and issued patents under Patent
Rights, subject to the provisions of Section 5.5 of this Agreement, due and
payable within 30 days of the date such charges are invoiced to VistaGen by
National Jewish;

(e)  
National Jewish shall equally prorate and adjust all past and ftiture patent
costs charged to VistaGen as a result under Sections 4.1(c) and 4.1(d) based
upon the number of exclusive licensees of the Licensed Technology. This
adjustment will be made within 30 days of National Jewish executes a new
exclusive license agreement.


 
 

--------------------------------------------------------------------------------

 
(f)  
Annual Payments of one percent (1%) of VistaGen Revenues up to twenty million
dollars ($20,000,000) in each year, plus one half of one percent (0.5 %) of
VistaGen Revenues greater than twenty million dollars ($20,000,000) in each
year, due and payable on June 1 of each year during the term of this agreement,
beginning June 1, 2000; provided that VistaGen shall be obligated to pay a
minimum annual payment of at least twenty-five thousand dollars ($25,000) each
year.

 
4.2 If VistaGen sublicenses Licensed Technology, National Jewish Derived Cell
Lines or Novel Derived Cell Lines derived solely by National Jewish to a third
party to practice Screening Systems or Biological Assays, VistaGen shall pay
National Jewish sublicense fees equal to fifty percent (50%) of VistaGen Revenue
actually received by VistaGen from each such Sublicensee, due and payable within
30 days of receiving such VistaGen Revenue from such Sublicensees. Payments to
National Jewish under this Section 4.2 shall be tn addition to any other
payments due under this Agreement.
 
4.3 If VistaGen sublicenses Licensed Technology together with VistaGen
Technology to a third party to practice Screening Systems or Biological Assays,
VistaGen shall pay National Jewish sublicense fees equal to ten percent (10%) of
VistaGen Revenues actually received by VistaGen from each such Sublicensee, due
and payable within 30 days of receiving such VistaGen Revenue from such
Sublicensees. Payments to National Jewish under this Section 4 3 shall be in
addition to any other payments due under this Agreement
 
4.4 If VistaGen identifies and characterizes a Discovered Molecule and
subsequently licenses rights to such Discovered Molecule to one or more third
parties, VistaGen shall pay National Jewish five percent (5%) of any VistaGen
Revenues actually received under the terms of such license. In no case shall
VistaGen be obligated to pay more than fifty percent (50%) of any VistaGen
Revenues actually received. Payments to National Jewish under this Section 4.4
shall be in addition to any other payments due under this Agreement.
 
4.5 If VistaGen sells any products comprising, in whole or in part, a Discovered
Molecule, VistaGen shall pay National Jewish a royalty of five percent (5%) of
Net Sales of such products. Payments to National Jewish under this Section 4.5
shall be in addition to any other payments due under this Agreement.
 
4.6 If VistaGen derives a Novel Derived Cell Line and National Jewish wants to
license such Novel Derived Cell Line to any third party for Biological Assays,
VistaGen shall not unreasonably withhold its agreement to such licenses as long
as such license does not represent a reasonable commercial threat to VistaGen's
business plan. National Jewish shall pay VistaGen fifty percent (50%) of any
cash payments National Jewish actually receives from each such licensee.

 
 

--------------------------------------------------------------------------------

 
 
4.7 National Jewish acknowledges that VistaGen may be required to acquire rights
to additional intellectual property, without which the practice of Licensed
Technology would be impossible ("Necessary Intellectual Properly"). For the
purposes of this Section, "Necessary Intellectual Property" shall not include
any intellectual property which provides an improved means of practicing
Licensed Technology or is primarily related to the practice of VistaGen
Technology. The Annual Payments and royalties due and payable to National Jewish
under Sections 4.1(f), and 4.5, respectively, may be reduced by the fees and
royalties payable to other licensees for Necessary Intellectual Property on a
dollar for dollar basis up to fifty percent (50%) of the amounts payable to
National Jewish in any year (or quarter, in the case of royalties). The Annual
Payment paid to National Jewish, after adjustments provided for by this Section
4.7, shall not be less than the Minimum Annual Payment or fifty percent (50%) of
the earned Annual Payment, whichever is greater. And in no event shall royalties
paid under Sections 4.2 through 4.5, adjusted for the payment of Necessary
Intellectual Property be less than fifty percent (50%) of that which is
otherwise due to National Jewish for the calendar quarter, as calculated in the
reports required by Section 4 9 below.
 
4.8 No later than June 1 of each year after the Effective Date, VistaGen shall
submit an annual report to National Jewish containing financial information
sufficient for National Jewish to reasonably verify the accuracy of payments to
National Jewish under this Agreement. At a minimum, the annual report will
include all information that would normally be disclosed by public companies to
the Securities and Exchange Commission.
 
4.9 If VistaGen receives revenues from sales of products comprising a Discovered
Molecule, VistaGen shall pay royalties quarterly and provide royalty reports to
National Jewish, beginning on the last day of the first calendar quarter after
the first sale of a product comprising such Discovered Molecule. The quarterly
royalty reports shall itemize, for each product, the date and quantity of each
sale, the price invoiced or received, the royalty due to National Jewish,
deductions allowed under Section 1.12 of this Agreement, offsetting payments as
allowed under Section 4.7, and the net amount payable to National Jewish.
 
4.10 Upon National Jewish's request and at National Jewish's sole expense,
VistaGen shall permit an independent Certified Public Accountant selected by
National Jewish (except one to whom VistaGen has reasonable objections) to have
access during ordinary business hours to such of VistaGen's records as may be
necessary to determine, in respect of any year ending not more than three (3)
years prior to the date of such request, the correctness of any payment made by
VistaGen to National Jewish under this Agreement. Such a request can be made no
more than once a year. If a discrepancy in payments favoring either party is
discovered, appropriate adjustments will be made to correct the error in a
timely fashion. If a discrepancy is discovered which is greater than twenty (10)
percent of the amount paid National Jewish, VistaGen shall refund reasonable
expenses of a 3rd party auditor within 30 days of receiving an invoice for such
expenses from National Jewish.
 
4.11 Interest on Past Due Amounts. VistaGen shall pay National Jewish interest
on all payments and royalties past due, at an annual rate equal to the lesser
often (10) percent/or the highest rate permitted under applicable law. Any such
payments made by VistaGen under this Section 4.10 shall not be construed to cure
any breach of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
4.12 Taxes Withheld. Any income or other tax that VistaGen is required to
withhold on behalf of National Jewish with respect to the payments made to
National Jewish under this Agreement shall be deducted from said payments prior
to remittance to National Jewish; provided, however, that in regard to any tax
so deducted, VistaGen shall give or cause to be given to National Jewish such
assistance as may reasonably be necessary to enable National Jewish to claim
exemption therefrom or credit therefor, and in each case shall furnish National
Jewish proper evidence of the taxes paid on its behalf.
 
4.13 VistaGen grants to National Jewish a continuing security interest in
VistaGen Technology and Licensed Technology, and any proceeds therefrom, to
secure the obligations set forth in Section 4.1 (c). VistaGen agrees to execute
all other agreements and documents deemed necessary by National Jewish to effect
such security interest within two months of the execution of this Agreement.
Such security interest will be subordinated only to the security interests of
equipment lessors, but otherwise shall have priority over all other security
interests until VistaGen's obligations under Section 4.1 (c) are fully
satisfied.
 
SECTION 5 - INTELLECTUAL PROPERTY AND PATENT PROSECUTION
 
5.1 Ownership. The parlies acknowledge that National Jewish is the owner of
Patent Rights, and VistaGen shall have no rights whatsoever in Patent Rights or
Licensed Technology except as provided for under this Agreement.
 
5.2 Government Rights. This Agreement is subject to all of the terms and
conditions of Public Law 96-517, as amended, and VistaGen agrees to take all
action necessary on its part to enable National Jewish to satisfy its
obligations thereunder. In addition, VistaGen agrees to comply with all
applicable laws and regulations regarding exports and patent labeling of
products.
 
5.3 Except as provided in this Section 5, National Jewish shall retain the
responsibility for prosecution and maintenance of Patent Rights and shall retain
authority for decisions regarding such prosecution and maintenance. If National
Jewish decides not to maintain and prosecute Patent Rights, VistaGen has the
right, but not the obligation, to maintain and prosecute Patent Rights at its
discretion.
 
5.4 National Jewish agrees use its reasonable best efforts to provide VistaGen
with copies of all official communications related to prosecution and
maintenance of Patent Rights within a reasonable time after receiving the
communications, and to provide VistaGen with meaningful and timely opportunities
to participate in patent prosecution and maintenance decisions and to review and
comment on all official patent communications.
 
5.5 VistaGen may, with advance written notice to National Jewish 90 days prior
to any non-extendable patent prosecution or maintenance deadline, decline to
support the further costs of patent prosecution and maintenance for any patent
application under Patent Rights, as otherwise required by Section 4.1(d),
provided that the rights embodied in said application granted to VistaGen under
this Agreement shall revert to National Jewish, and VistaGen shall have no
further rights therein.

 
 

--------------------------------------------------------------------------------

 
 
5.6.           If National Jewish elects to pursue prospective claims by seeking
an appeal to the U.S. Federal Circuit or U.S. Supreme Court or if National
Jewish elects to pursue prospective claims in an international jurisdiction by
appeal or if National Jewish elects to respond to an inter parties interference
or opposition proceeding, VistaGen may refuse further payment without loss of
existing rights until such time that the appeal or proceeding is successful, if
VistaGen has already spent in excess of $30,000 for the prosecution of the
claims on appeal in that very jurisdiction or forum
 
SECTION 6 - REPRESENTATIONS AND WARRANTIES
 
6.1 Representations and Warranties bv National Jewish. National Jewish
represents and warrants that: (i) to the best of its knowledge, National Jewish
is the owner of the entire right, title and interest in and to Licensed
Technology and National Jewish
 
Derived Cell Lines; (ii) to the best ofits knowledge, National Jewish is the
owner of the entire right, title and interest in and to any and all intellectual
property, including without limitation patent applications and patents, under
Patent Rights; (iii) National Jewish has the full power, right and authority to
grant the right and license granted to VistaGen hereunder, (iv) to the best
ofits knowledge. National Jewish has obtained all necessary assignments from all
inventors named in applications under Patent Rights prior to the Effective Date,
and (v) National Jewish has the full power, right, and authority to enter into
this Agreement and to carry out its obligations hereunder.
 
6.2 Representation and Warranty by VistaGen. VistaGen represents and warrants
that VistaGen has the full power, right, and authority to enter into this
Agreement and to carry out its obligations hereunder
 
6.3 Limitation of Warranty EXCEPT FOR THE EXPRESS WARRANTEES SET FORTH IN
SECTIONS 6.1 AND 6.2, NATIONAL JEWISH AND VISTAGEN GRANT NO WARRANTEES, EXPRESS
OR IMPLIED, EITHER IN FACT OF BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
NATIONAL JEWISH AND VISTAGEN EACH SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTY OF
QUALITY, WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE OR WARRANTY OF NONINFRINGEMENT.
 
SECTION 7 - INFRINGEMENT
 
7.1 Each party shall inform the other promptly in writing of any alleged
infringement of the Patent Rights by a third party and of any available evidence
thereof Each party shall use reasonable efforts, and cooperate with the other
party, to terminate any infringement without litigation.
 
7.2 VistaGen shall have the right, but shall not be obligated, to prosecute at
its own expense all infringements of the Patent Rights for use in Screening
Systems. No settlement, consent judgment or other voluntary final disposition of
the suit may be entered into without the consent of National Jewish, which
consent shall not unreasonably be withheld. VistaGen may include National Jewish
as a party in any such suit subject to indemnifying National Jewish and its
affiliates against any order for costs or other damages that may be made against
National Jewish or its affiliates in such proceedings.

 
 

--------------------------------------------------------------------------------

 

 
7.3 In the event that VistaGen shall undertake the enforcement and/or defense of
the Patent Rights by litigation, VistaGen may withhold up to fifty percent (50%)
of all Annual Payments otherwise due National Jewish under Article 4 hereunder
and apply the same toward reimbursement of up to half of VistaGen's reasonable
and customary, documented, third party expenses, including reasonable attorneys'
fees, in connection therewith, incurred during that reporting period. VistaGen
shall not withhold any additional amounts under this paragraph than are
necessary to reimburse fifty (50) percent of expenses and attorneys' fees
actually incurred as of the date such amounts are payable
 
to National Jewish, and in no case shall National Jewish be paid less than fifty
(50) percent of the amount due.
 
7.4 If within six (6) months after having been notified of any alleged
infringement, VistaGen shall have been unsuccessful in persuading the alleged
infringer to desist or shall not have brought and shall not be diligently
prosecuting an infringement action, or if VistaGen shall notify National Jewish
at any time prior thereto of its intention not to bring suit against any alleged
infringer in the Territory, then, and in those events only, National Jewish
shall have the right, but shall not be obligated, to prosecute at its own
expense any infringement of the Patent Rights in the Territory. The total cost
of any such infringement action commenced or defended solely by National Jewish
shall be borne by National Jewish. Any award paid by infringers as a result of
such action shall be retained by National Jewish, except for any reasonable and
customary, documented, third party legal expenses incurred by VistaGen for
cooperative actions taken at the written request of National Jewish.
 
7.5 In the event VistaGen initiates or carries on legal proceedings to enforce
Patent Rights against any alleged infringer, any award paid by third parties as
result of such proceedings (whether by way of settlement or otherwise) shall
First be applied to reimbursement of unreimbursed, reasonable and customary,
documented, third party legal fees and expenses incurred by VistaGen, then
toward reimbursement of any unreimbursed reasonable and customary, documented,
third party legal fees and expenses of National Jewish, then, if applicable,
toward reimbursement of National Jewish for the amount of any payments withheld
pursuant to Section 7.3, and then the remainder shall be divided among the
parties in direct proportion to each party's Risked Capital For the purposes of
this Section 7.5 only, "Risked Capital" shall mean (i) for National Jewish, the
unreimbursed third party legal fees of this Section 7.5 plus amounts withheld by
VistaGen pursuant to Section 7.3, and (ii) for VistaGen, the unreimbursed third
party legal fees of this Section 7.5.
 
7.6 In the event that a declaratory judgment action alleging invalidity or
noninfringement of any of the Patent Rights shall be brought against VistaGen,
National Jewish, at its option, shall have the right, within thirty (30) days
after commencement of such action, to intervene and participate in defense of
the action at its own expense.
 
7.7 In any infringement suit as either party may institute to enforce the Patent
Rights pursuant to this Agreement, the other party hereto shall, at the request
and expense of the party initiating such suit, cooperate in all respects and, to
the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.

 
 

--------------------------------------------------------------------------------

 
 
7.8 VistaGen shall have the sole right in accordance with the terms and
conditions herein to sublicense any alleged infringer in the Territory for
future use of the Patent Rights in Screening Systems. Any payments or royalties
as part of any suchsublicense shall be shared with National Jewish by mutual
agreement, under terms as consistent with Article 4 as possible.
 
SECTION 8 - TERM AND TERMINATION
 
8.1 Term. The term of this Agreement shall commence on the Effective Date and
continue in fiill force and effect until expiration of the last valid claim
under Patent Rights, unless earlier terminated as otherwise provided in this
Agreement.
 
8.2 Termination bv VistaGen. VistaGen may terminate this Agreement at any time
for any reason, such termination to be effective sixty (60) days after the date
of receipt by National Jewish of VistaGen's written notice of termination.
 
8.3 Termination for Breach or Default. In the event that either party to this
Agreement shall be in breach or default of an obligation under this agreement
and shall fail to remedy such breach or default within sixty (60) days after
receipt of written notice thereof by the other party, where such notice will
contain a full description of the event or occurrence constituting a breach of
the Agreement, the non-breaching party to this Agreement shall be entitled to
terminate this Agreement upon written notice to the party in breach or default
at any time after such sixty (60) day period. Either party may immediately
terminate this agreement for fraud, willful misconduct or illegal conduct of the
other party upon written notice of same to the other party.
 
8.4 Termination Upon Bankruptcy. If, during the term of this Agreement, VistaGen
shall become bankrupt or insolvent or if the business of VistaGen shall be
placed in the hands of a receiver or trustee, whether by voluntary act of
VistaGen or otherwise, or if VistaGen shall cease to exist as an active
business, this Agreement shall, to the extent permitted by law, immediately
terminate.
 
8.5 If VistaGen fails to pursue commercialization of the Licensed Technology
substantially as described in Section 3, National Jewish shall have the option
of terminating this Agreement.
 
8.6 Consequences of Termination. Termination of this Agreement shall not affect
the financial obligations of the parties that have accrued prior to the
effective date of termination. If VistaGen has sublicensed the rights to any
Discovered Molecules to any third parties, such sublicenses shall survive
termination of this Agreement, provided that the Sublicensee is not in breach of
such sublicense at the time this Agreement is terminated, and provided that the
Sublicensee agrees to renegotiate the license with National Jewish, in good
faith, for substantially the same terms as it agreed to with VistaGen, taking
into account changes which may be necessary to protect National Jewish's mission
and non-profit status.

 
 

--------------------------------------------------------------------------------

 
 
8.7 Survival. The following sections of this Agreement are the only sections
that shall survive termination of this Agreement for any reason: Section 1; any
financial obligations of VistaGen under Sections 4.1,4.2, 4.3, 4.4, or 4.5 which
accrued prior to termination; any financial obligations of National Jewish under
Section 4.6 that accrued prior to termination; Sections 4.8 and 4.9, for one
year following termination; Section 4.10, for three years following termination;
Sections 4.11, 4.12, and 4.13; Sections 5,1 and 5.2; any financial obligations
of the parties under Section 7 which accrued prior to termination; Section 7.7;
Sections 9.1, 9.2, 9.4, 9.6; Section 9.8 , for five years following the
termination; Section 9.9; and Section 10.
 
SECTION 9 - MISCELLANEOUS
 
9.1     Notices. It shall be a sufficient giving of any notice, request, report,
statement disclosure, or other communication hereunder, if the party giving the
same shall deposit a copy thereof in the United States Post Office in certified
mail, postage prepaid, addressed to the other party at its address hereinafter
set forth or at any other address as the other party shall have theretofore in
writing designated:
 
National Jewish:
 
James D. Crapo, M.D.
Executive Vice President for Academic Affairs National Jewish Medical and
Research Center 1400 Jackson Street Denver, Colorado 80206
 
VistaQen:
 
H. Ralph Snodgrass President & CEO VistaGen, Inc. 325 Middlefield Road Mounatin
View, CA 94043


 
The date of giving any such notice, request, report, statement, disclosure, or
other communications, and the date of making any payment hereunder required
(provided such payment is received), shall be the actual date of receipt.
 
9.2     Indemnity and Insurance. VistaGen agrees to indemnify, hold harmless and
defend National Jewish, its trustees, officers, employees and agents against any
and all claims, suits, losses, damages, costs, fees and expenses, including
attorney fees, resulting from or arising out of the exercise of this license.
VistaGen shall not be responsible for the negligence or intentional wrongdoing
of National Jewish. National Jewish agrees to
 
indemnity, hold harmless and defend VistaGen, its officers, directors and agents
against any and all claims, suits, losses, damages, costs, fees and expenses,
including attorney fees, resulting from or arising out of the breach of any
representation of National Jewish in this Agreement. In the event VistaGen or
any Sublicensee develops, with the intent to produce, transfer or offer for
sale, any product comprising, in whole or in part, a Discovered Molecule or any
National Jewish Derived Cell Line or Novel Derived Cell Line, VistaGen or its
Sublicensee shall obtain and carry in full force and effect liability insurance
which shall protect VistaGen and National Jewish with respect to any and all
claims and expenses indemnified in this Section 9,2. The nature and extent of
such insurance coverage shall be commensurate with usual and customary industry
practices.

 
 

--------------------------------------------------------------------------------

 
 
9.3 Status of Parties. Neither party hereto is an agent of the other party for
any purpose whatsoever.
 
9.4 Use of Names. Neither party will, without the prior written consent of the
other party, use in advertising, publicity or otherwise, any trade name,
trademark, trade device, service mark, symbol, or any abbreviation, contraction
or simulation thereof owned by the other party, use the name of any employee or
agent of the other party in any publication, publicity, advertising or
otherwise, or represent, either directly or indirectly, that any product or
service of the other party is a product or service of the representing party, or
that it is made in accordance with or utilizes information or documents of the
other party. However, each party may acknowledge the existence of this Agreement
and the parties hereto, publicly or privately, as necessary for carrying out its
business or as required by law. VistaGen shall allow National Jewish to review
alt relevant portions of any documents filed with the U.S. Securities and
Exchange Commission that contain references to National Jewish Medical and
Research Center or this Agreement, such review to be conducted in a timely
manner so as not to unreasonably delay such filings.
 
9.5 Entire Agreement. This Agreement, including any schedules or other
attachments that are incorporated herein by reference, contains the entire
agreement between the parties as to its subject matter. This Agreement merges
all prior discussions between the parties and neither party shall be bound by
conditions, definitions, warranties, understandings or representations
concerning such subject matter except as provided in this Agreement or as may be
specified later in writing and signed by the properly authorized representatives
of the parties. This Agreement can be modified or amended only by written
agreement duly signed by persons authorized to such agreements on behalf of the
parties.
 
9.6 Waiver. The failure of a party in any instance to insist upon the strict
performance of the terms of this Agreement shall not be construed to be a waiver
or relinquishment of any of the terms of this Agreement, either at the time of
the party's failure to insist upon strict performance or at any time in the
future, and such term or terms shall continue in full force and effect.
 
9.7 Titles. Ail titles and article headings contained in this Agreement are
inserted only as a matter of convenience and reference. They do not define,
limit, extend, or describe the scope of this Agreement or the intent of any of
its provisions.
 
9.8 Confidentiality. All confidential information concerning the subject matter
of this Agreement disclosed to one party by the other orally or in written form
shall be maintained in confidence by the other party and shall not be disclosed
to any other person, firm or agency, governmental or private, or used for
purposes other than those set forth in this Agreement, without the prior written
consent of the other party, except to the extent such information;


(i)  
is known at the time of its receipt by the receiving party as documented by
written records dated prior to such disclosure; or

(ii)  
is in the public domain other than through the fault of the receiving party; or

(iii)  
is subsequently disclosed to the receiving party by a third party who may
lawfully do so and who is not under an obligation of confidentiality to the
supplying party; or


 
 

--------------------------------------------------------------------------------

 
 
(iv)  
is required to be disclosed to the Securities and Exchange Commission in tilings
by VistaGen therewith or to other governmental agencies to facilitate the
issuance of marketing approvals for Products;

(v)  
is disclosed by VistaGen to potential Sublicensees within the terms of this
Agreement, which Sublicensees shall first agree to be bound by the
confidentiality obligations contained in this Agreement;

(vi)  
must reasonably be disclosed by National Jewish to third parties as part of
efforts to secure other non-exclusive licenses for identification and
characterization of Discovered Molecules; or

(vii)  
is required to be disclosed in a judicial or administrative proceeding after
legal remedies for maintaining the subject matter in confidence have been
exhausted.

 
9.9 Financial Terms. Neither party shall disclose the financial terms of this
Agreement to any third party (other than the employees of either party) without
the prior written consent of the other party, unless such disclosure is
otherwise required by law or applicable regulation.
 
9.10 Publications. VistaGen agrees to supply National Jewish with copies of all
written confidential documents or presentation materials at least thirty (30)
days prior to any publication or oral presentation of those materials, in order
to allow National Jewish to review those materials for the purposes of
protecting confidential information and intellectual property.
 
9.11 Force Majeure. No failure or omission by the parties hereto in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from any cause or
causes beyond the control of the parties, including, but not limited to, the
following: act of God; fire;
 
storm; flood, earthquake; accident; war, rebellion; insurrection; riot;
invasion; strike, and lockouts, and provided that such failure or omission
resulting from one of the above causes is cured as soon as is practicable after
the occurrence of one or more of the above-mentioned causes.
 
9.12 Assignability. This Agreement shall be binding upon and inure to the
benefit of respective successors and assigns of the parties hereto, however, a
party may only assign its rights hereunder with the prior written consent of the
other party, such consent not to be unreasonably withheld or delayed. In order
to obtain the other party's written consent, the assigning party shall advise
the other party in writing as to the entity to which it wishes to assign this
Agreement. The other party shall respond to the assigning party's request within
ten (10) days of receipt of the assigning party's notice. If the other party
shall refuse to provide its consent, it shall provide its reasons in writing.
Failure by the other party to respond within said ten (10) day period shall be
deemed consent to the assigning party's request. Notwithstanding the foregoing,
VistaGen shall have the right to Assign this Agreement without the prior written
consent of National Jewish in connection with the sale or merger of all or
substantially all of its assets, provided that VistaGen is not in breach and
that the assignee agrees in writing to the terms of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
 
9.13 Severance. Each clause of this Agreement is a distinct and severable clause
and if any clause is deemed illegal, void, or unenforceable, the validity,
legality, or enforceability of any other clause or portion of this Agreement
will not be affected thereby.
 
SECTION 10 - DISPUTE RESOLUTION
 
10.1    If one of the parties hereto declares that a dispute between the parties
has arisen related to this Agreement, such dispute shall, in the first instance,
be the subject of good faith negotiations between the parties to resolve such
dispute. Meetings to resolve disputes shall be held within thirty (30) days of
notice in the jurisdiction of the party that did not first allege the existence
of a dispute, unless another location is selected that is mutually acceptable to
the parties. Should the negotiations not lead to a settlement of the dispute
within thirty (30) days of the date of the meeting, the parties shall refer the
dispute to a mutually acceptable mediation service in Salt Lake City, Utah to
resolve the dispute. The mediation shall be attended by individuals from within
each party who have decision­making authority with respect to the matter in
question. If the mediation does not lead to a settlement of the dispute within
sixty (60) days after the date of the last meeting to resolve the dispute, then
the parties shall submit the issue to final and binding arbitration before a
panel of arbitrators under the rules of the American Arbitration Association.
Unless the parties otherwise agree, arbitration will be held in the jurisdiction
of the party that did not first allege the existence of the dispute. The panel
of arbitrators shall consist of three parties: one selected by each party, as
well as a disinterested third party that the two arbitrators shall name. The
third arbitrator shall be a person who has had experience in the business of
biotechnology or pharmaceutical licensing. If a qualified person in thisfield
cannot be found and agreed upon, the two arbitrators shall use their own
discretion and select a third arbitrator with qualifications as they deem
appropriate- The throe arbitrators shall be given full power to hear and finally
determine and dispose of all disputes between the parties that may arise from or
that are related to this Agreement. The parties agree that, any provision of
applicable law notwithstanding, they will not request, and the arbitrators shall
have no authority to award, punitive or exemplary damages against any party. The
arbitrators shall make their ruling in writing no later than thirty (30) days
after the hearing. The decision of two of the three arbitrators shall be binding
on the parties. No party has the right to appeal the ruling, to any court or
otherwise. Judgment upon the decision rendered may be entered in any court
having jurisdiction or application may be made to such court of a judicial
acceptance of the award and an order of enforcement, as the case may be. AH fees
and expenses payable with respect to the mediation and arbitration proceedings
shall be shared by both parties during the course of the mediation and
arbitration proceedings, but, in the case of the arbitration, shall be
reimbursed in favor of the prevailing party after the arbitration ruling is
rendered.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 
National Jewish Medical and Research Center
 
By: James Crapo
 
Executive Vice President for Academic Affairs
 
VistaGen, Inc.
 
By: H. Ralph Snodgrass
 
President & CEO
Executive Vice President for Academic Affairs

Date:   July 12, 1999

 
 

--------------------------------------------------------------------------------

 


 
AMENDMENT TO LICENSE AGREEMENT
 
THIS AMENDMENT TO LICENSE AGREEMENT (the "Amendment"), effective as of January
25, 2001 ("Effective Date"), is entered into by and between NATIONAL JEWISH
MEDICAL AND RESEARCH CENTER ("National Jewish"), a non-profit medical and
research institution organized under the laws of Colorado and having principal
offices at 1400 Jackson Street, Denver, Colorado 80206, and VistaGen, Inc., a
corporation having an address at 325 Middlefield Road, Mountain View,
California, 94043 ("VistaGen").
 
WHEREAS, National Jewish and VistaGen executed a License Agreement dated July
12, 1999 related to National Jewish technologies and patents ("the 1999 License
Agreement"); and
 
WHEREAS, the parties wish to amend the 1999 License Agreement
 
NOW, THEREFORE, National Jewish and VistaGen agree to amend the 1999 License
Agreement as follows:
 
1.  
In the second paragraph of the 1999 License Agreement, fourth line, delete
"(hereinafter, "Inventor")" and add the following language to the end of the
clause, after the word "co-inventors" Kyunghee Choi, Ph.D., Meri Firpo, Ph.D.,
Robert Hawley, Ph.D., and Marion Kennedy, M.Sc. (collectively, "Inventor")".

 
2.  
In Section 1.8 of the 1999 License Agreement, first line, change the number
"08/843,686" to the number "08/343,686", and in the second line, after the words
"and any patents issued therefrom" insert the words: "(including, without
limitation, issued patent numbers 5,914,268, 5,874,301, and 6,110,739)".

 
3.  
Replace Section 1.12 of the 1999 License Agreement in its entirety with the
following:

 
"1.12 "VistaGen Revenues" shall mean (i) all revenues or other income received
by VistaGen and any Subsidiaries (as hereinafter defined), and (ii) all gross
proceeds received by VistaGen and its Subsidiaries pursuant to the issuance of
VistaGen (and its Subsidiaries) securities (other than common stock issued to
employees and consultants), including, without limitation, (a) sales of products
or services; (b) research agreement revenues; (c) sales of equity, as calculated
below; (d) any gross proceeds (at the time of the transaction) received from the
sale of all or part of VistaGen's business (including the sale of any
Subsidiaries), including the fair market value of any property, including
securities, received upon such sale; (e) sale of debentures or other convertible
instruments; and any other proceeds, revenues, or other income that would
normally be disclosed by public companies under Federal securities laws.
VistaGen Revenues derived from sales of equity shall include one hundred percent
(100%) of all equity issued by VistaGen and its Subsidiaries subsequent to the
Effective Date up to fifteen million dollars ($15,000,000); shall include gross
proceeds received by VistaGen and its Subsidiaries pursuant to that equity that
is Above Market Value on equity raised in excess of fifteen million dollars ($!
5,000,000); and shall not apply to and shall terminate upon the conclusion of
the first equity issuance pursuant to an effective registration statement filed
with the Securities and Exchange Commission. Any property other than cash or
marketable securities included in VistaGen Revenues shall be valued at the fair
market value of such property."

 
 

--------------------------------------------------------------------------------

 
 
        4. Add a new Section 1.14 to the 1999 License Agreements which shall
read:
 
"1.14      "Subsidiary" shall mean any corporation or other entity: which is
wholly owned by VistaGen; in which VistaGen holds more than fifty percent (50%)
of the issued and outstanding equity; or over which VistaGen has decision making
control (e-g-> by virtue of authority to select a majority of the members of the
Board of directors).
 
5.  
In Section 2.1 of the 1999 License Agreement replace the first sentence which
currently states "Subject to the terms and conditions of this Agreement,
National Jewish hereby grants to VistaGen an exclusive worldwide right and
license under Patent Rights, with the right to sublicense, (i) to make, have
made, use, sell, offer to sell, and import Screening Systems using Licensed
Technology, and (ii) to National Jewish rights to Novel Derived Cell Lines
derived solely by parties other than National Jewish employees worldwide for use
in Screening Systems." with the following language:

 
"Subject to the terms and conditions of this Agreement, National Jewish hereby
grants to VistaGen an exclusive worldwide right and license under Patent Rights,
with the right to sublicense to make, have made, use, sell, offer to sell, and
import Screening Systems and Biological Assays using Licensed Technology."
 
6.  
Delete Section 2.2 of the 1999 License Agreement that currently states "Subject
to the terms and conditions of this Agreement, National Jewish hereby grants to
VistaGen a non-exclusive worldwide right and license under Patent Rights,
without the right to grant sublicenses, to make and use Licensed Technology for
Biological Assays."

 
7.  
In Section 2,3 of the 1999 License Agreement, replace Section 2.3 which
currently states "National Jewish hereby grants VistaGen a time-limited,
exclusive option to negotiate a license or licenses, under commercially
reasonable terms, to National Jewish's interests in additional applications of
Licensed Technology for products and methods other than Screening Systems,
Biological Assays, and Novel Derived Cell Lines. Such products and applications
shall include, but are not limited to, cell-based therapeutics and gene therapy
and gene delivery systems. Such option grant shall remain in effect for 18
montlis following the effective date of this Agreement and shall be renewable
for two additional periods of 18 months each subject to (i) a renewal payment to
National Jewish of $15,000 by VistaGen within 30 days of each renewal, and (ii)
submission of satisfactory evidence of reasonable commercial dueamend diligence
with respect to the commercial potential of such additional applications by
VistaGen over the course of the preceding 18-month time period/', with the
following language;


 
 

--------------------------------------------------------------------------------

 

 
"Notwithstanding anything to the contrary in this Agreement, prior to granting
any rights or license in, to or under the Licensed Technology, excluding
licenses to employees and to Inventors as permitted by Section 2.5 of this
Agreement but including licenses to Third Parties for funded or sponsored
research, for applications other than Screening Systems, Biological Assays and
Novel Derived Cell Lines ("Other Applications"), such Other Applications
including without limitation cell-based therapeutics and gene therapy and gene
delivery systems, National Jewish will first offer to enter into a license
agreement with VistaGen for the exclusive rights to the Licensed Technology for
Other Applications and all intellectual property covering such applications. For
purposes of this Agreement, "Third Party" shall mean any entity or person other
than National Jewish, National Jewish1 s employees, an Inventor or VistaGen. To
implement the foregoing right of first refusal, National Jewish shall notify
VistaGen no later than thirty (30) days after any Third Party expresses to
National Jewish a bona fide interest in negotiating a license agreement under
Patent Rights for "Other Applications". In the event that VistaGen and National
Jewish have not entered into an agreement within sixty (60) days after National
Jewish provides such notification to VistaGen ("Negotiation Period"), National
Jewish shall be free to enter into a license with respect to - Other
Applications with such Third Party, provided that tlie terms ai>d conditions for
granting rights and license to such Third Party shall not be more favorable to
the Third Party than the terms and conditions last offered to VistaGen in the
Negotiation Period without first offering such more favorable terms and
conditions to VistaGen for VistaGen's consideration and possible acceptance. If
National Jewish has not entered into a license agreement with a Third Party for
Other Applications within 120 days after the end of the Negotiation Period,
National Jewish shall again comply with the procedures set forth in this Section
2.3 upon receiving from a Third Party a bona fide expression of interest in
negotiating any right or license in, to or under the Licensed Technology for
Other Applications."
 
8. In Section 3.1. first line, of the 1999 License Agreement, after the words
"Screening Systems" insert the words: "and Biological Assays". In Section 3.1,
third Hue, after "services", insert the words: "and Biological Assay-related
products and services".
 
9. Replace Section 3.2 (b)(ii) of the 1999 License Agreement in its entirety
with the following:
 
"develop a format of the technology suitable for high screening consistent with
the business plan,"
 
10. Replace Section 3.2 (c)(i) of the 1999 License Agreement in its entirety
with the following:
 


 
 

--------------------------------------------------------------------------------

 
 
"execute at least three additional third parry corporate agreements of which at
least one is a biological assay discovery-based agreement."
 
 
11. In Section 4.1 (b), third line of the 1999 License Agreement, replace the
words "one million dollars ($1,000,000)" with "three million dollars
($3,000,000)".

 
12.  
Replace Section 4.1 (f) of the 1999 License Agreement in its entirety with the
following:

 
"(f) Annual cash payments (hereinafter "Annual Payments") of one percent (1%) of
VistaGen Revenues up to thirty million dollars ($30,000,000) in each calendar
year, plus one half of one percent (0.5%) of VistaGen Revenues greater than
thirty million dollars ($30,000,000) in each calendar year, due and payable on
February 1 of each year for the prior calendar year during the term of this
Agreement. The minimum Annual Payment in any year shall be twenty-five thousand
dollars ($25,000). The first such Annual Payment shall be made on or before
February 16,2001, calculated from the total of all cumulative VistaGen Revenues
received prior to January 1,2001."
 
13.  
In Section 4.2, third line of the 1999 License Agreement, after the words
"Screening Systems or Biological Assays", insert the following words:

 
"(but not if sublicensed together with VistaGen Technology)"
 
14.  
In Section 4.10, tenth line of the 1999 License Agreement, replace the phrase
twenty (10)" with "five (5)".

 
15.  
Section 8.5 of the 1999 License Agreement shall be restated in its entirety to
state as follows:

 
"If VistaGen fails to pursue commercialization of the Licensed Technology
substantially as described in Section 3, and does not cure such failure within
sixty (60) days after written notice thereof is provided to VistaGen by National
Jewish, then National Jewish shall have the option of terminating tins
Agreement. Notwithstanding the foregoing, if VistaGen's failure is not curable
within sixty (60) days, but VistaGen presents to National Jewish, in good faith,
a plan for curing such failure in a longer period of time (in any event not to
exceed nine (9) months), National Jewish shall not unreasonably withhold its
consent to allow VistaGen to pursue such plan (and not to terminate if VistaGen
successfully implements such plan) prior to exercising its rights to terminate
hereunder."
 
16.  
Section 9,12, fourteenth line, of the 1999 License Agreement shall be amended by
inserting after the word "Agreement" the following:

 
and also provided that the assignee - prior to acquiring the assets of VistaGen
--negotiates in good faith with National Jewish an amendment to Section 4.1(f)
of this Agreement that provides for compensation to National Jewish that is
substantially equivalent and no less favorable to National Jewish than is
provided in this Agreement."

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day
 
and year first written above-
 
National Jewish Medical and Research
Center                                                                                                
istaGen, Inc.
James D. Crapo, MD
Executive
H. Ralph Snodgrass, Ph.D. President and CEO


1/29/01
'Vice President for Academic Affairs




 
 

--------------------------------------------------------------------------------

 

National Jewish
Medical and Research Center
 
Global Leader in Lung, Allergic and Immune Diseases
 
1400 Jackson Street
Denver, CO 80206
303 388 4461
800 423 ftfi91 http://www.njc.org

 
November 6, 2002


 
Ralph Snodgraas, Ph.D.
CEO
Vistagen, Inc.
1450 Rollins Road
Burlingame, CA 94010


Dear Ralph:
 
As you know, National Jewish Medical and Research Center and Vistagen, Inc.
entered into a license agreement dated July 12, 1999 and amended January 25,2001
(hereinafter, the "License Agreement"). The purpose of this letter is;
 
    • to transmit the attached Second Amendment to the License Agreement; and
 
    •  to acknowledge that National Jewish Medical and Research Center agrees
that VistaGen has> to National Jewish's satisfaction as of the date of this
letter, sufficiently achieved the diligence milestones set forth in the License
Agreement under Section 3.2 (a) and (b), based upon your description of the
status of those milestones in the attached schedule.
 
National Jewish shall not take any action that may be authorized by the License
Agreement in the event of any failure of Vistagen to meet the milestones in
Section 3.2 (a) and (b)
 
Sincerely,
 
James D. Crapo, MD
 
Executive Vice President for Academic Affairs



 
 

--------------------------------------------------------------------------------

 
 
 
May 30, 2002
 
Summary of Diligence Milestones: NJMC License Agreement
 
Effective Date: July 1, 1999 amended January 25, 2001
 
Section 3 Diligence and Milestones
 
3.1 Reasonable Best Efforts Clause
 
3.2 Additional Diligence Obligations
 
 
 

--------------------------------------------------------------------------------

 

 
SECOND AMENDMENT TO LICENSE AGREEMENT
 
THIS SECOND AMENDMENT TO LICENSE AGREEMENT (the "Amendment"), effective as of
November 4, 2002 ("Effective Date"), is entered into by and between NATIONAL
JEWISH MEDICAL AND RESEARCH CENTER ("National Jewish"), a non-profit medical and
research institution organized under the laws of Colorado and having principal
offices at 1400 Jackson Street, Denver, Colorado 80206, and VistaGen, Inc., a
corporation having an address at 1450 Rollins Road. Burlingame, California,
94010 ("VistaGen").
 
WHEREAS, National Jewish and VistaGen executed a License Agreement dated July
12, 1999, and further amended January 25,2001, related to National Jewish
technologies and patents ("the 1999 License Agreement"); and
 
WHEREAS, the parties wish to further amend the 1999 License Agreement.
 
NOW, THEREFORE, National Jewish and VistaGen agree to a second amendment of the
1999 License Agreement as follows:
 
1. In Section 3.2 (c) line 1 of the 1999 License Agreement, replace the word "
third "
with the word "fourth".




 
IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 
James D. Crapo, M.D.
Executive Vice President for Academic Affairs


 
H. Ralph Snodgrass; Ph.D. President and CEO

Date
 

 
 

--------------------------------------------------------------------------------

 

 
THIRD AMENDMENT TO LICENSE AGREEMENT
 
THIS THIRD AMENDMENT TO LICENSE AGREEMENT (the "Amendment"), effective as of
March 3, 2003, is entered into by and between NATIONAL JEWISH MEDICAL AND
RESEARCH CENTER ("National Jewish"), a non-profit medical and research
institution organized under the laws of Colorado and having principal offices at
1400 Jackson Street, Denver, Colorado 80206, und VistaGen Therapeutics, Inc., a
corporation having an address at 1450 Rollins Road, Burlingame, California,
94010 ("VistaGen").
 
WHEREAS, National Jewish and VistaGen executed a License Agreement dated July
12. 1999, as amended January 25, 2001 and November 4, 2002, related to National
Jewish technologies and patents ("the 1999 License Agreement"); and
 
WHEREAS, the parties wish to further amend the 1999 License Agreement to clarify
certain aspects of the agreement related to sublicensee payments and exclusion
of sublicensee purchases of VistaGen equity from the definition thereof.
 
NOW, THEREFORE, National Jewish and VistaGen agree to a third amendment of the
1999 License Agreement as follows:


 
1.0     Add a new Section 1.15 to read as follows:
 
"Sublicensee Payments” shall mean all cash payments received by VistaGen
directly in connection with a sublicense to Sublicensees and/or investors of
rights hereunder relating to Biological Assays or Screening Systems, including,
but not limited to license or sublicense fees, option fees, technology access
fees, milestone payments and royalties for the sale of products or services
using Patent Rights or Licensed Technology. For the sake of clarity,
'Sublicensee Payments' shall not include any bona fide research and development
funding or any payments received by VistaGen from a Sublicensee and/or investor
in exchange for issuance of shares of VistaGen's capital stock or options to
purchase shares of VistaGen's capital stock or other securities convertible into
or exercisable for shares of VistaGen's capital stock, provided that the net
proceeds of any such payments for stock or options in excess of the market value
for such stock or options at the time such stock is issued or such options are
granted shall be included in Sublicensee Payments if the payments arc part of an
agreement related to research or development related to Biological Assays or
Screening Systems. National Jewish and VistaGen agree to negotiate in good faith
an equitable pro-rata portion of such proceeds in excess of market value to be
included as Sublicensee Fees provided that such agreement with a Sublicensee
and/or investor is related to research and development of technology other than
Biological Assays and Screening Systems using Patent Rights and Licensed
Technology."

 
 

--------------------------------------------------------------------------------

 
 
2.0     Replace Section 4.2 of the 1999 License Agreement entirely with:
 
"4.2   If VistaGen sublicenses Licensed Technology, National Jewish Derived Cell
Lines or Novel Derived Cell Lines derived solely by National Jewish to a third
party (o practice Screening Systems or Biological Assays (but not if sublicensed
together with VistaGen Technology), VistaGen shall pay National Jewish
sublicense fees equal to fifty percent (50%) of any Sublicensee Payments
received from each such Sublicensee. Such sublicense fees shall be due and
payable to National Jewish within thirty days of receiving such Sublicensee
Payments from such Sublicensees. Payments to National Jewish under this Section
4.2 shall be in addition to any other payments due under this Agreement."

 
3.0     Replace Section 4.3 of the 1999 License Agreement entirely with:
 
"4.3   If VistaGen sublicenses Licensed Technology, National Jewish Derived Cell
Lines or Novel Derived Cell Lines derived solely by National Jewish, together
with VistaGen Technology, to a third party to practice Screening Systems or
Biological Assays, VistaGen shall pay National Jewish sublicense fees equal to
ten percent (1Q9&) of any Sublicensee Payments received from each such
Sublicense executed prior to July 1, 2003 and fifteen percent (15%) of any
Sublicensee Payments received from each such Sublicensee executed after July
1,2003. Such sublicense fees shall be due and payable to National Jewish within
thirty days of receiving such Sublicensee Payments from such Sublicensees.
Payments to National Jewish under this Section 4.3 shall be in addition to any
other payments due under this Agreement."

 
4-0     Add a new Section 4.14 to Section 4, which shall read:'
 
"4.14 VistaGen agrees to pay National Jewish One Hundred Thousand Dollars
($100,000) in the form of VistaGen Series C Prcfened stock under terms of its
Series C Preferred Stock Purchase Agreement dated December 28, 2004 attached
hereto as Exhibit A. VistaGen also agrees to issue National Jewish a 5-year
warrant to purchase 80,000 shares of VistaGen Common Stock at a price of $0.60
per share. Within 30 days from the execution date of this 3"1 Amendment,
VistaGen will issue all documents necessary to affect such purchase and Notional
Jewish shall within 30 days thereafter execute and return such documents.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS THEREOF, the panics hereto have executed this Amendment as of the day
and year first written above.
 
National Jewish Medical and Research Center       VistaGen Therapeutics, Inc.
 
[signature sheet to 3 Amendment to License Agreement]
 
IN WITNESS WHEREOF, the parties have executed this Series C Preferred Stock
Purchase Agreement as of the date first above written.


 
INVESTOR:
 
NATIONAL JEWTSH MEDICAL AND RESEARCH CENTER
 
Signature Page to the VistaGen Therapeutics, Inc. Series C Preferred Stock
Purchase Agreement
 
IN WITNESS WHEREOF, the parties have executed this Fourth Amended and Restated
Investors' Rights Agreement as of the date first above written.


 
INVESTOR:
 
NATIONAL JEWISH MEDICAL AND RESEARCH CENTER




 
Signature Page to the VistaGen Therapeutics, Inc. Fourth Amended and Restated
Investors' Rights Agreement
 

 
 

--------------------------------------------------------------------------------

 

INSTRUMENT OF CANCELLATION OF INDEBTEDNESS
 
OCTOBER 2005
 
National Jewish Medical and Research Center ("NJMRC") hereby acknowledges that
the delivery by VistaGen Therapeutics, Inc. (the "Company") of a certificate
representing 166,666 shares of the Company's Series C Preferred Stock (the
"Shares") to NJMRC constitutes full satisfaction of $100,000 of the outstanding
principal balance owed by the Company to NJMRC pursuant to that certain note,
invoice, or other evidence of obligation, a copy of which is attached hereto as
Exhibit A. and NJMRC hereby agrees to cancel and forgive such obligation as full
consideration for the issuance of the Shares. NJMRC further hereby acknowledges
receipt of said certificate representing the Shares.
 
This instrument shall be effective as of the date first written above.



 
 

--------------------------------------------------------------------------------

 

NATIONAL
JEWISH  HEALTH                                                                                                            
Technology Science
Transforming
Life                                                                                                                                
Transfer Office
1400 Jackson Street-M206
Denver, CO 80206National Jewish Health
Phone: 303.398.1045
 
4/15/2010
 
 
H. Ralph Snodgrass, Ph.D. President & CSO VistaGen Therapeutics, Inc. 384 Oyster
Point Blvd, #8 South San Francisco, CA 94080
 
Dear Dr. Snodgrass,
 
Please find the attached agreement amendment. If you have any questions, please
don't hesitate to contact Dr. Emmanuel Hilaire, Manager, Technology Transfer
Office at HilaireE@NJHealth.org and:
 
Emmanuel Hilaire, Ph.D. Manager, Technology Transfer Office National Jewish
Health, Room M206B 1400 Jackson Street Denver, CO 80206 USA
 
Or myself.
Thank you very much!
 
Sincerely, Stephanie Piersma
 
Program Administrator National Jewish Health Technology Transfer Office
303.398.1045 PiersmaS@NJHealth.org
 

 
 

--------------------------------------------------------------------------------

 
 
FOURTH AMENDMENT TO LICENSE AGREEMENT
 
This Fourth Amendment to License Agreement (the "Amendment"), effective as of
April 15, 2010, is entered into by and between National Jewish Health, formally
National Jewish Medical and Research Center, ("NJH"), a non-profit medical and
research institution organized under the laws of Colorado and having a principal
offices at 1400 Jackson Street, Denver, Colorado 80206, and VistaGen
Therapeutics, Inc., a California corporation having an address at 384 Oyster
Point Blvd., # 8, South San Francisco, CA 94080 ("VistaGen").
 
RECITALS
 
WHEREAS, NJH and VistaGen executed that certain License Agreement dated July 12,
1999, as amended by that certain First Amendment to License Agreement dated
January 25, 2001, as further amended by that certain Second Amendment to License
Agreement dated November 4, 2002 and as further amended by that certain Third
Amendment to License Agreement dated March 1, 2003, pursuant to which NJH
granted VistaGen a license to certain of its technologies and patents
(collectively, the "1999 License Agreement");
 
WHEREAS, the 1999 License Agreement provides that VistaGen must make royalty
payments based upon its receipt of VistaGen Revenues (as defined therein), which
excludes gross proceeds VistaGen receives from the sale of its equity securities
pursuant to an effective registration statement filed with the Securities and
Exchange Commission;
 
WHEREAS, the Company is currently contemplating a possible initial public
offering in Canada; and
 
WHEREAS, VistaGen and NJH now desire to further amend the 1999 License Agreement
to clarify the definition of "VistaGen Revenues" to exclude from the definition
gross proceeds VistaGen receives from the sale of its securities any initial
public offering regardless of jurisdiction and any proceeds from the sale of its
securities following such initial public offering.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, VistaGen and NJH hereby agree to amend the 1999 License Agreement
as follows:
 
AMENDMENT
 
1,          Definitions. Except as otherwise provided herein, capitalized terms
used in this Amendment shall have the definitions set forth in the 1999 License
Agreement.
 
2.          Amendment. Effective immediately, Section 1.12 of the 1999 License
Agreement shall be deleted in its entirety and amended to read in its entirety
as follows:

 
 

--------------------------------------------------------------------------------

 

 
"1.12 "VistaGen Revenues" shall mean (i) all revenues or other income received
by istaGen and any Subsidiaries (as hereinafter defined), and (ii) all gross
proceeds received by istaGen and its Subsidiaries pursuant to the issuance of
VistaGen (and itsSubsidiaries) securities (other than common stock issued to
employees and consultants), including, without limitation, (a) sales of products
or services; (b) research agreement revenues; (c) sales of equity, as calculated
below; (d) any gross proceeds (at the time of the transaction) received from the
sale of all or part of VistaGen's business (including the sale of any
Subsidiaries), including the fair market value of any property, including
securities, received upon such sale; (e) sale of debentures or other convertible
instruments; and any other proceeds, revenues, or other income that would
normally be disclosed by public companies under Federal securities laws.
VistaGen Revenues derived from sales of equity shall include one hundred percent
(100%) of all equity issued by VistaGen and its Subsidiaries subsequent to the
Effective Date up to fifteen million dollars ($15,000,000), and shall include
gross proceeds received by VistaGen and its Subsidiaries pursuant to that equity
that is Above Market Value on equity raised in excess of fifteen million dollars
($15,000,000); provided however, that subsection (ii) of this Section 1.12 shall
terminate and be of no further force or effect immediately prior to the closing
of any initial public offering of the Company's securities in the United States,
Canada or any other jurisdiction (the "IPO") and neither the proceeds received
by VistaGen in the IPO nor the proceeds received by VistaGen in any offering of
its securities (public or private) thereafter shall be deemed "VistaGen
Revenues" for purposes of this Section 1.12. Any property other than cash or
marketable securities included in VistaGen Revenues shall be valued at the fair
market value of such property as determined by VistaGen's Board of Directors."
 
3. Acknowledgment. NJH hereby acknowledges that the Company is currently
pursuing an initial public offering in Canada and that it may disclose certain
material terms of the 1999 License Agreement as amended by this Amendment.
 
4. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the 1999 License Agreement and shall continue in
full force and effect.
 
5. Conflicting Terms. In the event of any inconsistency or conflict between the
1999 License Agreement and this Amendment, the terms, conditions and provisions
of this Amendment shall govern and control.


 
 
[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.


Name: Title:
 
NATIONAL JEWISH HEALTH
 
By: /s/ Gregory F. Downey, MD
Name: EVP, Academic Affairs


 
VISTAGEN THERAPEUTICS, INC.
 


By: /s/ H. Ralph Snodgrass
Name: H. Ralph Snodgrass, Ph.D.
Title: President